
	
		II
		110th CONGRESS
		1st Session
		S. 2145
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Smith (for himself,
			 Mr. Johnson, and
			 Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Indian Health Care Improvement Act to ensure
		  that Indian veterans are not liable for certain health care
		  payments.
	
	
		1.Short titleThis Act may be cited as the
			 American Indian Veteran Health Care
			 Improvement Act.
		2.Health and Human
			 Services–Veterans Affairs collaborations
			(a)Findings;
			 purpose
				(1)FindingsCongress
			 finds that—
					(A)collaborations
			 between the Secretary of Health and Human Services and the Secretary of
			 Veterans Affairs regarding the treatment of Indian veterans at facilities of
			 the Indian Health Service should be encouraged to the maximum extent
			 practicable; and
					(B)increased
			 enrollment for services of the Department of Veterans Affairs by veterans who
			 are members of federally recognized Indian tribes should be encouraged to the
			 maximum extent practicable.
					(2)PurposeThe
			 purpose of the amendment made by subsection (b) is to reaffirm the goals stated
			 in the document entitled Memorandum of Understanding Between the
			 VA/Veterans Health Administration And HHS/Indian Health Service and
			 dated February 25, 2003 (relating to cooperation and resource sharing between
			 the Veterans Health Administration and Indian Health Service).
				(b)AmendmentTitle IV of the Indian Health Care
			 Improvement Act (25 U.S.C. 1641 et seq.) is amended—
				(1)by redesignating
			 section 407 as section 408; and
				(2)by inserting
			 after section 406 the following:
					
						407.Eligible
				Indian veteran services
							(a)DefinitionsIn
				this section:
								(1)Eligible Indian
				veteranThe term eligible Indian veteran means an
				Indian or Alaska Native veteran who receives any medical service that
				is—
									(A)authorized under
				the laws administered by the Secretary of Veterans Affairs; and
									(B)administered at a
				facility of the Service (including a facility operated by an Indian tribe or
				tribal organization through a contract or compact with the Service under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.))
				pursuant to a local memorandum of understanding.
									(2)Local
				memorandum of understandingThe term local memorandum of
				understanding means a memorandum of understanding between the Secretary
				(or a designee, including the director of any Area Office of the Service) and
				the Secretary of Veterans Affairs (or a designee) to implement the document
				entitled Memorandum of Understanding Between the VA/Veterans Health
				Administration And HHS/Indian Health Service and dated February 25,
				2003 (relating to cooperation and resource sharing between the Veterans Health
				Administration and Indian Health Service).
								(b)Eligible Indian
				veterans' expenses
								(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall provide for veteran-related expenses incurred by eligible Indian veterans
				as described in subsection (a)(1)(B).
								(2)Method of
				paymentThe Secretary shall establish such guidelines as the
				Secretary determines to be appropriate regarding the method of payments to the
				Secretary of Veterans Affairs under paragraph (1).
								(c)Tribal approval
				of memorandaIn negotiating a local memorandum of understanding
				with the Secretary of Veterans Affairs regarding the provision of services to
				eligible Indian veterans, the Secretary shall consult with each Indian tribe
				that would be affected by the local memorandum of understanding.
							(d)Funding
								(1)TreatmentExpenses
				incurred by the Secretary in carrying out subsection (b)(1) shall not be
				considered to be Contract Health Service expenses.
								(2)Use of
				fundsOf funds made available to the Secretary in appropriations
				Acts for the Service (excluding funds made available for facilities, the
				Contract Health Service, or contract support costs), the Secretary shall use
				such sums as are necessary to carry out this
				section.
								.
				
